id office uilc cca_2009081915370137 -------------- number release date from ------------------- sent wednesday date pm to -------------------- cc ----------- subject re ------------- tefra assessment statute if the taxpayer is actually asking to change partnership items rather than the computational effect of previously determined partnership items then a form 1040x could arguably be treated as an aar but only if it meets all the requirements specified under the regulations under sec_6227 it would also have to be filed within years of the relevant partnership year form_1065 the period for filing an aar is not extended by the one year date for a different taxable_year the tax_court recently went through the informal aar requirements in samueli v commissioner t c no date so the service_center would need to compare the form 1040x with the requirements spelled out in samuelli but only if the forms were otherwise timely filed within the sec_6227 three year period for the year being changed
